Citation Nr: 1437849	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES

The Veteran seeks service connection for tinnitus that he alleges is related to excessive noise exposure during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  

The Veteran was afforded a VA examination in November 2012 in connection with his claim for service connection for tinnitus.  The examiner issued a negative nexus opinion at that time, stating that the Veteran denied having "long standing" tinnitus and that, although he reported periodic brief episodes of tinnitus, the Veteran attributed them to hypertension.  In January 2013 the Veteran, through his representative, asserted that the statements made in the November 2012 examination report were inaccurate.  He stated during May 2014 audiological treatment that his tinnitus began during service.  Further, during his June 2014 hearing, the Veteran testified that he currently had tinnitus that he began noticing immediately after returning from active duty service overseas.

The Board also notes that service connection for left ear hearing loss was granted by the RO after the VA audiological examination report was issued and that, although the November 2012 examiner opined that the Veteran's hearing loss was related to service, he did not address whether tinnitus could be related to that hearing loss.  However, VA has recognized that "tinnitus is known to be a symptom associated with hearing loss."  November 2012 Disability Benefits Questionnaire; see also VA Clinician's Guide § 5.8(d), Worksheet Audio Examination E.3.

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to service or his service connected hearing loss.  Accordingly, after resolving all doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


ORDER

Service connection for tinnitus is granted.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


